             Case 2:11-cr-00210-JAM Document 1083 Filed 02/23/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LEE S. BICKLEY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                               CASE NO. 2:11-CR-00210-JAM
                                                                      2:12-CR-00226-JAM
11                                 Plaintiff,
                                                             ORDER SEALING DOCUMENTS AS SET
12                          v.                               FORTH IN GOVERNMENT’S NOTICE

13   RACHEL SIDERS,

14                                Defendant.

15

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
19 Request to Seal, IT IS HEREBY ORDERED that the Exhibit 1 of the Government’s Response to Siders’

20 Supplement to Motion for Compassionate Release pertaining to defendant Rachel Siders, and the

21 Government’s Request to Seal shall be SEALED until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United
23 States and counsel for the defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26 the Government’s Request, sealing the Governments’s Request and Exhibit 1 serves a compelling

27 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

28 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
      GOVERNMENT’S NOTICE
              Case 2:11-cr-00210-JAM Document 1083 Filed 02/23/21 Page 2 of 2

 1 that there are no additional alternatives to sealing the Government’s Request and Exhibit 1 that would

 2 adequately protect the compelling interests identified by the government.

 3

 4   Dated:     February 22, 2021                   /s/ John A. Mendez
 5                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN          2
      GOVERNMENT’S NOTICE
